 

Case 1:19-cv-07958-GBD Document 21 Filed 07/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      
  

TRUSTEES OF THE DRYWALL TAPERS AND ;
POINTERS LOCAL UNION NO. 1974 BENEFIT:
FUNDS; THE DISTRICT COUNCIL NO. 9,
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL UNION :
OF PAINTERS AND ALLIED TRADES, AFL- — 19 Civ. 7958 (GBD)
clo,

i cae aD
Tem

RNA EEN 5
Ne we

Plaintiffs,
-against-

PAR WALL FINISHING CORP.,

Defendant.
GEORGE B. DANIELS, District Judge:

The July 30, 2020 status conference is adjourned to October 1, 2020 at 9:45 a.m.

Dated: July 22, 2020
New York, New York

SO ORDERED.

CiOReT B. DANIELS
ITEP’STATES DISTRICT JUDGE
